Citation Nr: 1506689	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-02 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to March 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Board remanded this case in December 2013 for further development.  It now returns for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded again for further development to make an informed decision, and to afford it every due consideration.

A new VA opinion is required in accordance with the Board's December 2013 remand directive.  The Board had instructed the AOJ to contact the Veteran and request certain information from him about the history of his hearing loss, and then to obtain a supplemental opinion from the audiologist who examined him in April 2012.  The Veteran responded to a letter requesting the specified information, but he did not state when he began noticing hearing loss.  The AOJ thus did not obtain the supplemental opinion, interpreting the Board's directive to mean that the provision of a supplemental opinion was contingent on whether the Veteran furnished the requested information.  While it is true that the Board's directives were sequential in nature, with a view toward providing the opining audiologist with as much information as possible, the opinion was not conditioned on obtaining such information.  Rather, the principal reason for the Board's remand was for the examiner to further explain why normal hearing at separation, as shown in the separation audiogram, was sufficient to find against a relationship between hearing loss and in-service noise exposure without considering the possibility that there was a delayed onset resulting from such exposure.  Thus, this opinion must still be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, the Veteran has since provided the requested information, as reflected in a June 2014 report of contact form (VA Form 119) submitted by his representative. 

The Veteran indicated in his December 2011 formal claim for service connection that he has received treatment for hearing loss at the Ann Arbor VA Medical Center (VAMC).  These records are not in the file.  This opportunity should be taken to associate such records with the file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records from the Ann Arbor VAMC.

2. Then, obtain a supplemental opinion from the VA audiologist who examined the Veteran in April 2012.  If that audiologist is not available or cannot provide an opinion without undue delay, the opinion may be provided by a different medical professional with appropriate expertise.  The entire claims file must be made available to the examiner for review.

After reviewing the file, including the Veteran's statements in the June 2014 Report of Contact form (VA Form 119) regarding when he first noticed hearing loss, the clinician must provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss was caused by in-service noise exposure or is otherwise related to service.  If, as stated in the April 2012 opinion, such a relationship is not found based on normal hearing at separation, the clinician should provide further explanation, and state why a delayed onset of hearing loss cannot be related to in-service noise exposure or acoustic trauma.  

3. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA opinion does not adequately respond to the above remand directive, it must be returned to the clinician for corrective action.

4. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


